      Case 1:20-cv-00885-PGG-SLC Document 40 Filed 06/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DERRICK STEWART, on behalf of himself, FLSA
Collective and the Class,

                                Plaintiff,
                                                       CIVIL ACTION NO.: 20 Civ. 885 (PGG) (SLC)
         against
                                                                         ORDER
HUDSON HALL LLC, d/b/a MERCADO LITTLE SPAIN,
et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         An Initial Conference was held today, June 25, 2020. The parties are directed to file a

joint status report regarding the outcome of their private mediation by Friday, October 30, 2020.

The parties are directed to meet-and-confer regarding Plaintiff’s request to amend the complaint

in lieu of moving forward with Defendants’ fully briefed motion to dismiss (ECF No. 23), and file

a joint letter regarding the outcome of the meet-and-confer. If the parties are unable to agree

regarding the amendment, Plaintiff may move for leave to file an amended complaint.

Dated:             New York, New York
                   June 25, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
